Affirming.
This is a companion case to, although not consolidated with, Central Truckaway System, Inc., v. Moore, 304 Ky. 533,201 S.W.2d 725, decided today. Mrs. Moore instituted suit against appellant to recover for injuries sustained in a collision of the automobile in which she was riding with one of appellant's trucks. The facts are the same as those appearing in the opinion in the companion case. The jury awarded appellee the sum of $500 for her injuries. There is no contention that the verdict is excessive; otherwise the grounds urged for reversal are the same as in the companion case. For the reasons set out in the opinion in that case, the judgment is affirmed.